Citation Nr: 1604511	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Brian M. Epstein, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to August 1969, to include service in Vietnam.  He was awarded the Purple Heart Medal, and the Combat Action Ribbon, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) from a RO decision of April 2011.  In August 2015, the Veteran presented sworn testimony during a hearing via videoconference before the undersigned Veterans Law Judge.

In September 2015, the Veteran's attorney submitted recent VA records for consideration by the Board.  In November 2015, the attorney waived initial RO review of these records.  

The issue of entitlement to service connection for ischemic heart disease and/or cardiovascular heart disease has been raised by evidence in the Veteran's VA medical records.  Pursuant to Robinson v. Peake, 21 Vet. App. 545 (2006), VA is required to adjudicate all theories of entitlement reasonably raised by the record.  Moreover, a Veteran's alternative theories of entitlement are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Because this claim has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for residuals of prostate cancer, currently rated as 40 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; residuals of a left knee shell fragment wound, status post total knee replacement, currently rated as 30 percent disabling; diabetes, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined disability rating is 70 percent.

2.  The Veteran's primary work experience is as a truck driver; however he participates in several volunteer activities.

3.  The Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his service-connected disabilities render him unable to retain or maintain gainful employment.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a July 2010 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In terms of the duty to notify, case law requires some discussion of the August 2015 Board hearing.  The Veterans Law Judge presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the issue on appeal at the Board hearing was clearly identified and discussed, the nature of the Veteran's discontent, and the chain of events leading to the appeal were clarified.  Relevant information was elicited from the Veteran by the undersigned.  Sources of evidence relevant in this regard were discussed during this process.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security records, relevant VA medical records and VA medical examinations, the Veteran's hearing testimony and his own contentions.  

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

The Veteran has been awarded service connection for residuals of prostate cancer, currently rated as 40 percent disabling; PTSD, rated as 30 percent disabling; residuals of a left knee shell fragment wound, status post total knee replacement, currently rated as 30 percent disabling; diabetes, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  The combined disability rating is 70 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.

The Veteran's nonservice-connected disabilities are chronic obstructive pulmonary disease, due to on-going smoking, for which he is prescribed oxygen and inhaler medication; allergic rhinitis; obstructive sleep apnea; right shoulder impairment with pain; and gastrointestinal problems, for which he has undergone several surgical procedures in the past five years. 

The Veteran's primary work experience is as a truck driver.  Educationally, he reports an associate's degree in criminal justice.  He has also taken some classes in theology on-line under the auspices of the VA's vocational rehabilitation program, although he testified that he was not intending to get a job in this area, he was simply interested.  During the August 2015 hearing on appeal, however, he reported that he was unable to continue this program due to the pressures caused by his disabilities.  He also participates in several volunteer activities, to include volunteering with the VA Chaplin's office, with his local snowmobiling club, and coaching his church softball team.  

The Veteran reports and Social Security records confirm that he cannot drive a truck anymore due to his knee problems, as he is unable to operate the clutch following his knee replacement surgery.  He testified during the hearing that he can no longer perform the lifting required in a trucking job either.  He also contends, however, that he is irritable and easily frustrated by incompetence on the part of others in the workplace.  He notes as well that thunderstorms often trigger flashbacks of Vietnam.  According to his Social Security records, Social Security disability benefits were awarded based upon his PTSD and arthritis disabilities.

Pertinent records in the Veteran's voluminous VA files include the reports reflecting his participation in VA's vocational rehabilitation program, which he entered in 2010.  At that time, he determined that his ultimate goal was to become a minister.  Toward that end, he began volunteering with the VA Chaplin's office at his local VA Medical Center.  He participated in counseling with the VA Chaplin to determine whether he felt "called" to the ministry.  He applied for, and was accepted to a bachelor's degree program in theology on-line.  The VA paid for his tuition and provided a living allowance while he was enrolled.  The contemporaneous records contradict the Veteran's current assertion that he was simply "interested," as the vocational rehabilitation records show that he was approved for the program with the eventual goal of obtaining employment as a minister.  

The report of the comprehensive vocational rehabilitation intake assessment performed in July 2010 reflects that some of his physical activities were restricted due to pain, including standing, walking, bending, stooping, squatting, and climbing.  He was not able to perform any heavy lifting.  Additionally, he had some loss of dexterity with his hands and fingers, and he required hearing aids.  There were no restrictions upon his nonphysical capacities, to include his work pace, judgment, learning ability, working with others, noise, independence, temperament, or memory.  Although the Veteran has PTSD, he was adamant that he did not think he needed treatment for PTSD.  The assessor noted that the Veteran enjoyed hunting, fishing, snowmobiling, boating, and attending his grandsons' sporting events.  He reported being a member of the American Legion and having a good relationship with his wife and children.  The assessor deemed that the Veteran may need retaining for employment within his physical abilities.  

With regard to his PTSD, the report of an August 2010 VA examination contains the examiner's assessment that the Veteran's PTSD was chronic and moderate in nature.  The examiner noted that the Veteran was competent to maintain himself independently in the community and carry out activities of daily living.  He was able to manage funds in his own best interests.  His level of personal and social adjustment was moderately impaired due to PTSD, however.  His most prominent symptoms were moderate social anxiety and hypervigilance in crowds, ongoing emotional detachment, and sustained periods of isolation from others, along with constant, albeit mild, verbal irritability.  The examiner provided the following analysis as to the Veteran's employability:  

This Veteran worked as a truck driver for over 35 years.  He reports no history of any problems at work related to any mental health or behavioral issues.  Regarding the current severity of his PTSD symptoms and how it might relate to his employability, certainly if he were to do the type of work he did in the past which was driving a truck in my opinion his PTSD symptoms would not cause any significant difficulty for him as he worked primarily by himself and seemed to enjoy his work.  I would opine that it is at least as likely as not that in a more typical work setting where he had to work with others he would likely experience some episodic and mild work-related difficulties due to frequent PTSD related interpersonal anger and irritability.  However, his PTSD symptoms do not cause any severe occupational dysfunction for him.  With treatment his prognosis is fair to good.  He was referred to the Oswego clinic for treatment.

Review of the functional capacity assessment conducted by the Social Security Administration in July 2011 reflects similar findings.  The vocational assessor concluded that the Veteran had no significant limitations involving memory and concentration other than some moderate limitation in remembering detailed instructions, the ability to carry out detailed instructions, and the ability to maintain concentration for extended periods.  The assessor also identified moderate limitation in the ability to get along with coworkers or peers, the ability to respond appropriately to changes in the work setting, and the ability to set realistic goals and make plans independently of others.  No significant limitation was identified in the Veteran's other social interaction and adaptation abilities.  The Social Security assessor opined that the Veteran appeared capable of work activities involving low specific vocational preparation.  The Social Security psychological examiner opined that the Veteran did not appropriately manage stress, and that he may have difficulty understanding and following some instructions and directions due to memory and concentration deficits.  The examiner recommended that the Veteran become involved in treatment to deal with his psychiatric symptoms, as he would likely find symptom relief and maximize his abilities with continued and appropriate support.  

With regard to his physical disabilities, the impact of his service-connected left knee is described above.  The report of a February 2014 VA examination pertaining to his service-connected diabetes contains the examiner's informed opinion that the Veteran's diabetes does not impact his ability to work.  Similarly, the report of an August 2010 VA genitourinary examination contains the examiner's conclusion that the Veteran's residuals of prostate cancer do not have any effect upon his usual daily activities.  The report of an August 2010 VA PTSD examination reflects the examiner's conclusion that the Veteran's PTSD would not cause any significant difficulty for him if he works primarily by himself and enjoys his work.  In a typical work setting involving working for others, the Veteran would likely experience some episodic and mild work-related difficulties due to frequent PTSD related interpersonal anger and irritability; however, the examiner emphasized that the Veteran's PTSD symptoms "do not cause any severe occupational dysfunction for him."  This examiner also recommended that the Veteran would benefit from medical treatment for PTSD.

VA treatment records and his hearing testimony reflect that the Veteran continues to volunteer with the VA Chaplin service, even after abandoning his pursuit of a bachelor's degree in theology.  He testified that he participates in his snowmobile club, and his church softball league, but that he limits his participation to his own comfort level.

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities.  Most pertinent to this conclusion are the expert conclusions rendered by the occupational experts at VA and Social Security.  The VA vocational rehabilitation experts deemed that the Veteran was capable of working as a minister, i.e. a non-physical job, and that he was capable of attending school toward that end.  The VA expressed its confidence in the Veteran by authorizing and paying for his schooling, for the purpose of allowing him to begin a new career.  The Social Security expert also felt the Veteran was able to work, although in the limited circumstances of low specific vocational preparation activities.  Similarly, the VA psychiatric examiner deemed that the Veteran's PTSD did not prevent employability.  In other words, the expert assessors who have evaluated the Veteran, have all deemed him capable of employment.

In reaching this conclusion, the Board is sympathetic and recognizes that the Veteran's road to employment may be more difficult in light of his service-connected and his nonservice-connected disabilities.  However, the question before us is not related to ease or difficulty; rather it is our responsibility to determine simply whether the Veteran can obtain and retain employment.  We find that he can do so; that his challenges are real but not insurmountable.  As the Court has interpreted the provisions of 38 C.F.R. § 4.16, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.  In this case, the Veteran's combined disability rating of 70 percent is recognition that the Veteran's service-connected disabilities present challenges and limit his employability somewhat; however, his service-connected disabilities are not shown to render him unemployable.    

The VA is responsible for attempting to apply the governing laws and regulations equally and equitably so as to ensure fair treatment for all similarly-situated Veterans.  38 U.S.C.A. § 7104.  Toward this end, the rating schedule is intended to measure the "average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  Thus, one particular occupation does not warrant special/additional compensation versus another occupation; and the inability of the Veteran to perform one particular occupation does not per se indicate his inability to perform another occupation.  Indeed, the vocational experts cited above have concluded that the Veteran's service-connected disabilities do not preclude him from employment.  

The preponderance of the evidence is against the Veteran's claim for unemployability compensation benefits, and the appeal must be denied.

Lastly, the Board declines to suggest a referral of this case to the Director of the VA's Compensation and Pension Service for extra-schedular consideration as provided by 38 C.F.R. § 4.16(b).  This provision applies to Veterans who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This Veteran does meet those standards, and the VA has found him to be despite the severity of his service-connected disabilities.


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


